DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8, 9, and 11-18 have been considered but are moot because of the newly amended Claim 1.  Claims 2-6, 8, 9, and 11-18 depend from Claim 1.  
Claims 19 and 20 are new and have been addressed below.
With regards to Claim 3, as rejected under 35 U.S.C. Section 112, have been fully considered and are persuasive.  The rejection of Claim 3 under 35 U.S.C. Section 112 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-6, 8, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morini et al. (US 7,548,127 B2), in view of Lenzen et al. (US 10,411,720 B2).
Regarding Claim 1, Morini et al. teaches in Figure 1B a circuit for delaying an electrical signal (using 104-0 to 104-N), where each 104 element is further detailed in Figure 2, comprising:
an input for the electric signal (Input (IN));
an input for a control signal (Data);
a first storage element for storing the control signal (FlipFlop 212);
a delay element for delaying the electric signal (114);
an output (Output (OUT)) for the delayed electric signal (as delayed by the delay element 114), wherein the electric signal is delayed (using selector 208), based on the stored control signal (based on the output of FlipFlop 212, as received at the SEL control node of 208), 
but does not explicitly disclose the first storage element is a metastability-masking flip-flop.
Lenzen et al. teaches an “efficient and dependable clock synchronization in hardware” (title), where “[a] metastability-masking register may be used for the control bit”.  Col. 2, lines 23-24.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the metastability-masking register teachings of Lenzen et al. with register FlipFlop 212 of Morini et al. for the purpose of providing “a 

Regarding Claim 2, Morini et al. and Lenzen et al., as a whole, teaches all the limitations of the present invention, wherein Morini et al. further teaches the circuit, wherein the electric signal is a clock signal (see clocked waveform by Input (IN) in Figure 2).

Regarding Claim 3, Morini et al. and Lenzen et al., as a whole, teaches all the limitations of the present invention, wherein Morini et al. further teaches the circuit, wherein the first storage element is clocked by a delayed clock signal (where the clock input of the FlipFlop 212 receives and is clocked by the delayed clock signal from 114).

Regarding Claim 4, Morini et al. and Lenzen et al., as a whole, teaches all the limitations of the present invention, wherein Morini et al. further teaches the circuit, wherein the delay element is an inverter (114 includes Inverter 204 and Inverter chain 206 (a chain of inverters connected in series)).

Regarding Claim 5, Morini et al. and Lenzen et al., as a whole, teaches all the limitations of the present invention, wherein Morini et al. further teaches the circuit, 

Regarding Claim 6, Morini et al. and Lenzen et al., as a whole, teaches all the limitations of the present invention, wherein Morini et al. further teaches the circuit, wherein the control signal is a digital control signal (Data signal).

Regarding Claim 8, Morini et al. and Lenzen et al., as a whole, teaches all the limitations of the present invention, wherein Morini et al. further teaches in Figure 1B the circuit, further comprising
a second storage element for storing the control signal (Element 1 to Element N, which are each detailed further in Figure 2); and
an output for outputting the control signal stored in the second storage element (using output of FlipFlop 212, as shown in Figure 2).

Regarding Claim 9, Morini et al. and Lenzen et al., as a whole, teaches all the limitations of the present invention, wherein Morini et al. further teaches in Figure 1B the storage elements are connected serially, wherein the second storage element is clocked by the delayed electric signal (where 104-1 is clocked by the delayed electric signal from 104-0).

Regarding Claim 11, Morini et al. and Lenzen et al., as a whole, teaches all the limitations of the present invention, wherein Morini et al. teaches in Figure 1B a 

Regarding Claim 12, Morini et al. and Lenzen et al., as a whole, teaches all the limitations of the present invention, wherein Morini et al. teaches in Figure 1B a frequency adaptation circuit, comprising:
one or more circuits (104-0 through 104-N) for delaying an electric signal according to claim 8 (see Claim 8 above and Figure 2, which details each 104 element within Figure 1B).

Claims 13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelmoneum et al. (US 2014/0254734 A1); in view of Morini et al. (US 7,548,127 B2), and in further view of Lenzen et al. (US 10,411,720 B2), as applied to Claims 12 and 19.
Regarding Claim 13, Abdelmoneum et al. teaches in Figure 7A the frequency adaptation circuit, comprising
a phase accumulation module (704; as further detailed in Figure 7B); 
but does not explicitly teach the limitations of Claim 12.
Morini et al. and Lenzen et al., as a whole, teach the limitations of Claim 12 (see Claim 12 rejection above).

As a whole, Abdelmoneum et al., Morini et al., and Lenzen et al., as a whole, teach all the limitations of the present invention, wherein the frequency adaptation circuit further comprises:
a phase accumulation module (704; as further detailed in Figure 7B of Abdelmoneum et al.), operably connected to a control signal output of the delay circuit (where the output of the delay circuit of Morini et al. within the oscillator 705 of Abdelmoneum et al. is connected to the phase accumulation module 704 of Abdelmoneum et al. through 702 and 703 of Abdelmoneum et al.).

Regarding Claim 14, Abdelmoneum et al. teaches in Figure 7A the frequency adaptation circuit, further comprising a voltage droop detector (supply droop detector 101), 
but does not explicitly teach the limitations of Claim 12.
Morini et al. and Lenzen et al., as a whole, teach the limitations of Claim 12 (see Claim 12 rejection above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the oscillator of Morini et al. and Lenzen et al., as a whole, within the oscillator of Abdelmoneum et al. for the purpose of “having an adjustable period and low jitter”.  Morini et al., Col. 2, lines 12-13.

Regarding Claim 15, Abdelmoneum et al., Morini et al., and Lenzen et al., as a whole, teach all the limitations of the present invention, wherein Abdelmoneum et al. further teaches the frequency adaptation circuit, wherein the frequency of the generated clock output is decreased by a configurable factor (using divider 306).

Regarding Claim 20, Abdelmoneum et al. and Morini et al., as a whole, teach all the limitations of the present invention, wherein Morini et al. further teaches wherein each delay circuit comprises at least one flip-flop (Figure 2: FipFlio212), 
but does not explicitly disclose the flip-flop is a metastability-masking flip-flop.
Lenzen et al. teaches an “efficient and dependable clock synchronization in hardware” (title), where “[a] metastability-masking register may be used for the control bit”.  Col. 2, lines 23-24.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the metastability-masking register teachings of Lenzen et al. with register FlipFlop 212 of Abdelmoneum et al. and Morini et al., as a whole, for the purpose of providing “a method and corresponding digital circuit for efficient and dependable clock synchronization in hardware that do not depend on metastability-free inputs and thus does not suffer from system failures induced by metastable upsets.”  Lenzen et al., Col. 1, line 66 to Col. 2, line 2.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelmoneum et al. (US 2014/0254734 A1), and in view of Morini et al. (US 7,548,127 B2).
Regarding Claim 19, Abdelmoneum et al. teaches in Figure 7A the frequency adaptation circuit, comprising 
a phase accumulation module (704; as further detailed in Figure 7B), operably connected to a clock signal (RefClk, through 702 and 703); and
a voltage droop detector (supply droop detector 101); 
but does not explicitly disclose at least one delay circuit for delaying an electric signal; where the phase accumulation module is operably connected to a control signal output of the delay circuit; and where the voltage droop detector is operably connected to a control signal input of the delay circuit.
Morini et al. teaches in Figure 1B a circuit for delaying an electrical signal (using 104-0 to 104-N), where each 104 element is further detailed in Figure 2, comprising:
a delay element for delaying the electric signal (114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the oscillator of Morini et al. within the oscillator of Abdelmoneum et al. for the purpose of “having an adjustable period and low jitter”.  Morini et al., Col. 2, lines 12-13.
As a whole, Abdelmoneum et al. and Morini et al., as a whole, teach all the limitations of the present invention, wherein the frequency adaptation circuit further comprises:

the voltage droop detector (supply droop detector 101 of Abdelmoneum et al.) is operably connected to a control signal input of the delay circuit (the input of the delay circuit of Morini et al. within the oscillator 705 of Abdelmoneum et al. receives the output of the supply droop detector 101 of Abdelmoneum et al.).

Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 16, the prior art does not disclose, teach or suggest the frequency adaptation circuit, wherein a digital phase accumulation modulator accumulates the delay value output by the delay elements into its phase offset;
in combination with all the other claimed limitations.


in combination with all the other claimed limitations.

Regarding Claim 18, the prior art does not disclose, teach or suggest the frequency adaptation circuit, wherein the input of the phase accumulation module is four times the system clock;
in combination with all the other claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA J. CHENG/           Examiner, Art Unit 2849